Citation Nr: 1758294	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to September 1973.

This matter initially came before the Board of Veteran's appeals on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and from an August 2012 rating decision from the Appeals Management Center (AMC) in Washington, DC.

This claim was initially before the Board in April 2015.  At that time, the claim was characterized as entitlement to an increased initial evaluation for a right foot disability.  The claim was remanded by the Board in order to schedule a Board hearing.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, which addressed the sole issue concerning the propriety of the initial rating assigned for degenerative arthritis of the right foot.  A copy of that transcript is of record.

In March 2017, the claim was again before the Board for adjudication.  At that time, the Board denied the Veteran's claim for an increased rating for degenerative arthritis of the right foot.  In doing so, the Board also denied TDIU benefits based solely on the right foot disability.  In May 2017, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In a Joint Motion for Partial Remand (JMPR), the parties moved to vacate the March 2017 Board decision "to the extent that it effectively denied a total disability rating based on individual unemployability."  In a September 2017 Order, the Court granted the JMPR and remanded the issue of entitlement to TDIU; the appeal as to the remaining issue was dismissed.  Thus, the Board has re-characterized the issue on the title page to encompass the remaining issue on appeal.


FINDING OF FACT

In an August 2017 rating decision, the AOJ granted the issue of entitlement to TDIU and assigned an effective date of May 31, 2014, the day after the Veteran's last day of employment.


CONCLUSION OF LAW

There is no longer a question of law or fact before the Board pertaining to the claim of entitlement to a TDIU; the appeal concerning entitlement to a TDIU is dismissed as moot.  38 U.S.C. §§ 511(a), 7104, 7105 (2012); 38 C.F.R. §§ 4.16, 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As there remains no question of law or fact to decide regarding TDIU, discussion of VA's fulfillment of the duties to notify and assist is unnecessary. 

Under 38 U.S.C. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 U.S.C. § 511(a).

As noted in the introduction, in May 2017, the Veteran appealed the March 2017 Board decision, which denied TDIU benefits.  Subsequently, in an August 2017 rating decision, the AOJ granted the Veteran's claim for TDIU and assigned an effective date of May 31, 2014, the day after the Veteran's last day of employment.  Given these facts, the Board finds that the issue of entitlement to TIDU is moot; the August 2017 rating decision represents a full grant of benefits sought on appeal.


ORDER

The appeal concerning the issue of entitlement to TDIU is dismissed as moot.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


